                                                                                           FILED
                                                                                         IN CLERK'S OFFICE


                                                                                       *                     *
                                                                                    U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                               JUN 21 2019
--------------------------------------------------------------------- X
NEWBANK,                                                                               BROOKLYN OFFICE




                                                                             -
                                                                             Civil Action No. 19-CV-1855
                                   Plaintiff,

        -against-
                                                                             DEFAULT JUDGMENT
FIG TREE MARKET LLC, EAST WINDSOR FARM,
INC., and DAVID OH,

                                    Defendants.
--------------------------------------------------------------------- X

         WHEREAS Plaintiff NewBank ("'NewBank") commenced the above-captioned action

with the filing of its Complaint on or about April 1, 2019; and

         WHEREAS the Complaint seeks $911,313.45 in money damages, together with

attorneys' fees and pre- and post-judgment interest, against Fig Tree Market LLC ("Fig Tree");

and

         WHEREAS Fig Tree failed to answer or otherwise move with respect to the Complaint;

and

         WHEREAS the Clerk of Court noted Fig Tree's default by Certificate of Default dated

May 14, 2019; and

        WHEREAS New Bank moved the Court for a default judgment against Fig Tree; and

       WHEREAS, by order dated \ ~ 'J...()                                , 2019, the Court granted NewBank's
                                   {)
motion for a default judgment against Fig Tree.

         NOW, THEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED that

Plaintiff NewBank shall have judgment against Defendant Fig Tree Market LLC in the amount

of    $911,313.45,       together      with                                       in    attorneys'   fees    and
$     j.. 2-.7 6CJ6' i j   in    pre-judgment interest,   for   a total judgment amount of   j/3/1)
$   ~'-hf C?I                   tf ?2 ' f? 2 ,
Dated:    Broo lyn, New York
          -~~~'---_,,c:::...:::::O_, 2019




                                               2
4254859
